Citation Nr: 9901938	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-06 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to October 
1975.

In March 1984, service connection was initially denied for a 
chronic acquired disorder of the left ankle.  The veteran was 
notified thereof and did not file a timely appeal.

The current appeal to the Board of Veterans' Appeals (the 
Board) arose from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The RO determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim of entitlement to service connection for a chronic 
acquired disorder of the left ankle.

In a decision in September 1996, the Board found that new and 
material evidence had been submitted which served to reopen 
the claim.  The case was remanded to the RO for adjudication 
of the claim on the substantive merits.  The RO continued the 
prior denials, and the case has now been returned to the 
Board.


FINDINGS OF FACT

1.  The veteran had injured his left ankle prior to entry 
into service.

2.  In service, the veteran reinjured his left ankle.

3.  Evidence of record and medical expert opinion sustains 
that the pathology of the left ankle disorder increased in 
service beyond what might be reasonably considered the 
natural progress of the preexisting problem, including the 
development of arthritic changes and instability.  


CONCLUSION OF LAW

A preexisting left ankle disorder was aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that when he was 
examined for enlistment in January 1973, he checked that he 
had a history of broken bones, and on examination, the left 
ankle injury was identified.  

In September 1973, the veteran complained of left ankle pain.  
A clinical notation was made that his left ankle X-ray was 
negative.  An Ace wrap was prescribed.

In April 1974, the veteran again had complaints of left ankle 
pain.  He reported that he had injured his left ankle in the 
past, with both possible fractures and sprains.  On the day 
of the clinic visit, the ankle had buckled while he was on 
deck.  There had been a popping noise and the ankle started 
hurting.  On examination, there was tenderness below the 
lateral malleolus, swelling and pain on certain movements 
(inversion and plantar flexion).  X-rays showed an old 
fracture.  The diagnosis was deltoid ligament sprain.

In May 1974, service records noted that he had developed 
increased pain.  Recently, there had been repeated inversion 
stress to the left ankle.  He had fractured the lateral 
malleolus at age 14 and since then, he had repeatedly 
sprained and fractured the same ankle.  It had first been 
casted two years before and he was then told that it was an 
old fracture that had healed wrong.  



The ankle had become markedly unstable, and when the veteran 
walked down the ship's ladder, it would give way and he would 
fall down.  X-rays showed mild degenerative changes and mild 
calf atrophy.  He was given a wedging of his shoe and told to 
do calf exercises.

A June 1993 medical statement from a private physician, James 
T. Hamilton, D.P.M., shows that he had examined the veteran 
at length.  Another verification was later received showing 
that a member of his staff had endeavored to copy all of the 
pertinent clinical and follow up records.  Dr. Hamilton noted 
that the veteran said that he had fractured his left ankle 
prior to service, but that in service, he had recurrent 
sprains and reinjury.  

Dr. Hamilton specifically opined that 

I have reviewed the clinical notes 
regarding this patient from various 
military medical clinics.  There is 
indeed evidence that the patient has had 
multiple repeated inversion stress 
injuries to this ankle throughout his 
military course.  This type of repeated 
trauma has certainly aggravated his 
current condition and the progression of 
the degenerative changes within this 
ankle joint excessively.  (emphasis 
added)

The veteran provided testimony in support of his claim for 
compensation benefits for a left ankle disorder at an RO 
hearing held in May 1994.  He stated, in pertinent part, that 
prior to service, at about age 14, he had broken the left 
ankle.  He said that at about age 18, it was broken again and 
set properly for the first time.  In between, he had twisted 
it once or twice only.  He had no problems with the ankle in 
boot camp.  Tr. at 2.  


The veteran testified that in September 1973, he developed 
his first difficulty when he went to a ball game and badly 
twisted the ankle.  He had swelling and pain in the ankle and 
it was thought to be broken.  He recalled that while in 
service, he specifically had injured his left ankle by 
twisting it while on a dirt road after a washout on a Greek 
Island.  Tr. at 2.  He noted that once in service, the pain 
was severe and it had to be casted for some time after he had 
just been walking down the deep deck, the ankle snapped out, 
and he almost fell off the ship.  Tr. at 3.  

The veteran testified that after discharge from service, it 
was broken about three years later by which time the 
physician said that the ankle had become a real mess with 
torn ligaments and other problems.  Tr. at 3.  The veteran 
noted that when Dr. Hamilton, who had been seeing him for a 
couple of years, had made the foregoing analysis, he had 
copies of all of the military records, and had not just taken 
his word for things.  Tr. at 4.  

The veteran has also given a statement as to post-service 
care for his left ankle.  Records were sought from several 
sources.  

One response was from J. Esch, M.D., who had records 
associated therewith from a private facility, which showed 
recurrent left ankle injury in 1987.  

The veteran underwent a VA orthopedic examination in June 
1997.  The examiner concluded that he had a prior fracture of 
the left ankle with residual decreased range of motion.  With 
regard to the service aggravation question, the examiner 
opined that

It is at least as likely that patient had 
a preexisting left ankle disorder that 
was aggravated by the service.  He 
reports a possible fx to (left) ankle at 
age 18 prior to going into the service.  
Then, at age 20, he fx his (left) ankle 
while in the service.  (emphasis added)





A statement was received from the veteran's father in 1997 to 
the effect that he injured his left ankle aboard ship and 
that since then, he had had recurrent problems with it.  

Statements were also received from two service comrades 
verifying that the veteran had injured his left ankle on 
shipboard while in Greece.

The veteran has submitted treatise materials on ankle 
injuries by a K.R. Stone, M.D.; these are of record and 
reflect the impact of recurrent additional injuries on an 
initial injured joint.

Another statement was received from Dr. Hamilton, dated in 
May 1998, regarding ongoing care for the left ankle and 
problems that were now developing in the other ankle as well.

A statement from another physician, a Dr. Stringer, dated in 
May 1998, is of record regarding his current left ankle 
problems including degenerative changes and chronic lateral 
left ankle instability.


Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  39 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Veterans Appeals (Court) has 
clearly indicated that this is not intended to limit a grant 
of service connection to those disabilities which were 
present in service or within a year thereafter, but also 
contemplates a chronic disability for which there is a 
credible medical opinion that there is a link between current 
disability and the in-service injury or disease.  See, i.e., 
Caluza v. Brown, op. cit..  The Court further concluded that 
satisfactory evidence meant credible evidence as 
characterized in Caluza, supra, affd, 78 F.3d 604 (Fed.Cir. 
1996); see also Collette v. Brown, 82 F.3d 389 (Fed.Cir. 
1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

A preexisting disease or injury will be considered to have 
been aggravated by military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service based on all of the evidence.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b) (1998).  

The Court held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that, Even if the veteran's (disability) is properly found 
to have preexisted service, the presumption of aggravation 
must also be addressed.  When a condition is properly found 
to have been preexisting (either because it was noted at 
entry or because preexistence was demonstrated by clear and 
unmistakable evidence), the presumption of aggravation 
provides:  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (emphasis added); see also 38 C.F.R. § 
3.306(a).  

Furthermore, 38 C.F.R. § 3.306(b) provides that, as to 
veterans of (wartime) service, "[c]lear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation" during service.  It is the 
Secretary's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
"[I]n short, a proper application of [38 U.S.C. § 1153 and 38 
C.F.R. § 3.306 (a), (b)] . . . places an onerous burden on 
the government to rebut the presumption of service 
connection" and "in the case of aggravation of a preexisting 
condition, the government must point to a specific finding 
that the increase in disability was due to the natural 
progress[ ] of the disease".  Akins, 1 Vet. App. at 232.

The Court has held that evidence of temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service, unless the underlying condition, as 
contrasted to the symptoms, is worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

It is not necessary that a specific link be shown between 
inservice activity and the deterioration of the preservice 
disability in order to prevail.  It is enough that the 
aggravation occurred in service.  See Browder v. Derwinski, 1 
Vet. App. 204 (1991).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran's own statements expressing his belief that his 
disabilities are service-connected are not probative.  As a 
layman, appellant is not qualified to proffer an opinion as 
to the date of onset of his illness; such testimony would 
only be probative if it were proffered by a witness qualified 
as an expert.  See Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992) which also quoted Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992)) holding that lay persons were not qualified 
to provide a probative diagnosis on a medical question.  

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose.  
See Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  


Analysis

In this case, the veteran clearly injured his left ankle one 
or more times prior to service, including probably fracturing 
it as a teenager.  There is no real evidence of significant 
pre-service instability.  It is noteworthy that in early 
service reports, X-rays of the left ankle were negative.  

However, on one or more occasions in service, starting 
sometime after boot camp in about September 1973, the veteran 
reinjured the left ankle, including once on deck, and on 
several other occasions.  His allegations in this regard are 
confirmed by his service records as well as in collaborating 
statements from service comrades.

Thus the sole issue becomes whether the inservice injuries 
and reflected pathology represented and/or precipitated an 
increase in the underlying pathology of his left ankle 
disorder which must be attributed to service.  In this 
regard, as noted above in multiple case cites, the Court, has 
clearly delineated the parameters of what must be considered 
in such a determination.  

It is noted that the most elementary of evidence shows that 
early in service, the veteran's left ankle X-rays were 
negative.  But after inservice reinjury, the left ankle X-
rays showed arthritic changes.  Other evidence reflects the 
changes in stability of the ankle, and other symptoms such as 
frequency and depth of recurrences, etc.  [Since service, the 
veteran has also had recurrent problems and gradual 
deterioration and reinjury.  None of this, however, has any 
impact on whether he did or did not have inservice 
aggravation of the preservice left ankle problems.]


Within the confines of the regulatory and judicial mandates, 
the evidence of record, as interpreted and analyzed by 
medical experts, both private and VA, is clearly in concert.  
Almost all medical evaluators have seemingly concluded that 
there was evidence of inservice aggravation of the 
preexisting left ankle disability.  The Court, in Colvin and 
other cases, has unequivocally held that the Board is 
precluded from a unilateral determination to the contrary.  

In view of the foregoing discussion, the Board concludes that 
that record supports a grant of entitlement to service 
connection for a left ankle disorder on the basis of 
inservice aggravation.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.306.


ORDER

Entitlement to service connection for a left ankle disorder 
is granted.



_______________________________
RONALD R. BOSCH
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  

The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans' Appeals.
- 2 -
